DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner acknowledges applicants’ reply dated January 4, 2022, including arguments and amendments.

Claims 21 – 36 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, et al., U.S. Pat. No. 7,765,186 (hereafter, “Hu”), in view of Yamada, U.S. PG-Pub. No. 2017/0011075 (hereafter, “Yamada”).

As to Claim 21, Hu discloses: a method comprising:
subscribing a persistent data store to receive files associated with a source database, a file comprising log data associated with a change event (col. 13, lines 56 – 61, referring to the receipt of a set of changes; and col. 10, lines 45 – 46, referring to each database having multiple applications that concurrently operate on the data stored therein);
collating a set of transactions to create an ordered set of change events for processing (col. 1, line 58 through col. 2, line 52, referring to the use of a total persisted order state machine); and
providing access to the ordered set of change events to apply the ordered set of change events to a target database (col. 1, line 58 through col. 2, line 52, referring to referring to multiplexing outputs).

Hu does not appear to explicitly disclose: mapping, in parallel, a set of transactions comprising a plurality of change events from the received files, the parallel mapping taking into consideration dependencies between the plurality of change events, but without consideration to a time-stamp of a change event.

Yamada discloses: mapping, in parallel, a set of transactions comprising a plurality of change events from the received files, the parallel mapping taking into consideration dependencies between the plurality of change events ([0049], “… the data transmission unit transmits data respectively in predetermined management units … divided in such a manner that records having an interdependent sequence of update commands based on the transaction logs are included in the same management unit.”), but without consideration to a time-stamp of a change event ([0084], “… the unreflected transaction log is reflected by carrying out the map generation processing, the update execution processing and the search request response processing (details given below) in parallel with the processing indicated in the present flowchart.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Hu and Yamada before him/her, to have modified the data collation techniques of Hu with the change log mapping from Yamada, because Hu suggests accessing a database change log at col. 1, line 58, through col. 2, line 52.

As to Claim 22, Hu, as modified, discloses: wherein the persistent data store is separate from the source database (Hu, col. 1, line 58 through col. 2, line 52, referring to referring to multiplexing outputs; and col. 10, lines 1 – 14, referring to the databases being located in distinct sites).

As to Claim 23, Hu, as modified, discloses: wherein the source database comprises a relational database with tabular relations, and wherein the persistent data store comprises a non-relational distributed data store without tabular relations (Hu, col. 5, lines 22 – 44, referring to support for various data storage technologies, including relational, flat file, XML, and object-oriented).

As to Claim 24, Hu, as modified, discloses: streaming the ordered set of change events to the target database, the target database associated with a client computing device (Hu, col. 5, lines 45 – 59, referring to the receipt of changes);
applying the ordered set of change events to the target database (Hu, col. 5, lines 45 – 67, referring to the sites each having identical data); and
restricting access to a portion of the target database corresponding to the computing device (Hu, col. 1, line 58 through col. 2, line 52, referring to the use of exclusive locks).

As to Claim 25, Hu, as modified, discloses: wherein each change event of the ordered set of change events comprises a change identifier and the change events of the ordered set are sorted in view of the change identifier, wherein the change identifier is assigned by the source database (Hu, col. 13, lines 22 – 67, referring to the use of a monotonically increasing unique identifier associated with each request for change retrieval).

As to Claim 26, Hu, as modified, discloses: wherein the plurality of change events comprise committed change events and uncommitted change events of the source database (Hu, col. 1, line 58 through col. 2, line 52, referring to the tracking of uncommitted and committed changes).

As to Claim 27, Hu discloses: a system comprising: a memory; and a processing device communicatively coupled to the memory (col. 2, lines 53 – 60, referring to the use of a processor with memory), the processing device configured to:
subscribe a persistent data store to receive files associated with a source database, a file comprising log data associated with a change event (col. 13, lines 56 – 61, referring to the receipt of a set of changes; and col. 10, lines 45 – 46, referring to each database having multiple applications that concurrently operate on the data stored therein);
collate the set of mapped transactions to create an ordered set of change events for processing (col. 1, line 58 through col. 2, line 52, referring to the use of a total persisted order state machine); and
provide access to the ordered set of change events to apply the ordered set of change events to a target database (col. 1, line 58 through col. 2, line 52, referring to referring to multiplexing outputs).

Hu does not appear to explicitly disclose: mapping, in parallel, a set of transactions comprising a plurality of change events from the received files, the parallel mapping taking into consideration dependencies between the plurality of change events, but without consideration to a time-stamp of a change event.

Yamada discloses: mapping, in parallel, a set of transactions comprising a plurality of change events from the received files, the parallel mapping taking into consideration dependencies between the plurality of change events ([0049], “… the data transmission unit transmits data respectively in predetermined management units … divided in such a manner that records having an interdependent sequence of update commands based on the transaction logs are included in the same management unit.”), but without consideration to a time-stamp of a change event ([0084], “… the unreflected transaction log is reflected by carrying out the map generation processing, the update execution processing and the search request response processing (details given below) in parallel with the processing indicated in the present flowchart.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Hu and Yamada before him/her, to have modified the data collation techniques of Hu with the change log mapping from Yamada, because Hu suggests accessing a database change log at col. 1, line 58, through col. 2, line 52.

As to Claim 28, Hu, as modified, discloses: wherein the persistent data store is separate from the source database (Hu, col. 1, line 58 through col. 2, line 52, referring to referring to multiplexing outputs; and col. 10, lines 1 – 14, referring to the databases being located in distinct sites).

As to Claim 29, Hu, as modified, discloses: wherein the source database comprises a relational database with tabular relations, and wherein the persistent data store comprises a non-relational distributed data store without tabular relations (Hu, col. 5, lines 22 – 44, referring to support for various data storage technologies, including relational, flat file, XML, and object-oriented).

As to Claim 30, Hu, as modified, discloses: wherein each change event of the ordered set of change events comprises a change identifier and the change events of the ordered set are sorted in view of the change identifier, wherein the change identifier is assigned by the source database (Hu, col. 13, lines 22 – 67, referring to the use of a monotonically increasing unique identifier associated with each request for change retrieval).

As to Claim 31, Hu, as modified, discloses: wherein the plurality of change events comprise committed change events and uncommitted change events of the source database (Hu, col. 1, line 58 through col. 2, line 52, referring to the tracking of uncommitted and committed changes).

As to Claim 32, Hu discloses: a non-transitory computer-readable storage medium programmed to include instructions (col. 12, lines 64 – 67, referring to instructions executing on one or more processors or encoded on one or more processor readable media) that, when executed by a processing device, cause the processing device to perform a method comprising:
subscribing a persistent data store to receive files associated with a source database, a file comprising log data associated with a change event (col. 13, lines 56 – 61, referring to the receipt of a set of changes; and col. 10, lines 45 – 46, referring to each database having multiple applications that concurrently operate on the data stored therein);
collating the set of mapped transactions to create an ordered set of change events for processing (col. 1, line 58 through col. 2, line 52, referring to the use of a total persisted order state machine); and
providing access to the ordered set of change events to apply the ordered set of change events to a target database (col. 1, line 58 through col. 2, line 52, referring to referring to multiplexing outputs).

Hu does not appear to explicitly disclose: mapping, in parallel, a set of transactions comprising a plurality of change events from the received files, the parallel mapping taking into consideration dependencies between the plurality of change events, but without consideration to a time-stamp of a change event.

Yamada discloses: mapping, in parallel, a set of transactions comprising a plurality of change events from the received files, the parallel mapping taking into consideration dependencies between the plurality of change events ([0049], “… the data transmission unit transmits data respectively in predetermined management units … divided in such a manner that records having an interdependent sequence of update commands based on the transaction logs are included in the same management unit.”), but without consideration to a time-stamp of a change event ([0084], “… the unreflected transaction log is reflected by carrying out the map generation processing, the update execution processing and the search request response processing (details given below) in parallel with the processing indicated in the present flowchart.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Hu and Yamada before him/her, to have modified the data collation techniques of Hu with the change log mapping from Yamada, because Hu suggests accessing a database change log at col. 1, line 58, through col. 2, line 52.

As to Claim 33, Hu, as modified, discloses: wherein the persistent data store is separate from the source database (Hu, col. 1, line 58 through col. 2, line 52, referring to referring to multiplexing outputs; and col. 10, lines 1 – 14, referring to the databases being located in distinct sites).

As to Claim 34 Hu, as modified, discloses: wherein the source database comprises a relational database with tabular relations, and wherein the persistent data store comprises a non-relational distributed data store without tabular relations (Hu, col. 5, lines 22 – 44, referring to support for various data storage technologies, including relational, flat file, XML, and object-oriented).

As to Claim 35, Hu, as modified, discloses: wherein each change event of the ordered set of change events comprises a change identifier and the change events of the ordered set are sorted in view of the change identifier, wherein the change identifier is assigned by the source database (Hu, col. 13, lines 22 – 67, referring to the use of a monotonically increasing unique identifier associated with each request for change retrieval).

As to Claim 36, Hu, as modified, discloses: wherein the plurality of change events comprise committed change events and uncommitted change events of the source database (Hu, col. 1, line 58 through col. 2, line 52, referring to the tracking of uncommitted and committed changes).

Response to Arguments
Applicant's arguments filed January 4, 2022, have been fully considered but they are not persuasive. Applicants argue that Yamada fails to teach the amended limitation of “the parallel mapping taking into consideration dependencies between the plurality of change events.” Examiner respectfully disagrees.
Applicants correctly quote Yamada at [0134]: without being concerned with the interdependence between update commands based on the transaction logs;” however, another embodiment found within Yamada’s disclosure indicates that interdependencies between transaction events are, in fact, given consideration. At [0049], Yamada discloses: “In the present embodiment, the data transmission unit 25 transmits data respectively in predetermined management units (in the present embodiment, pages) divided in such a manner that records having an interdependent sequence of update commands based on the transaction logs are included in the same management unit.” 
For this reason, the rejection of the pending claims under 35 USC 103, over Hu as modified by Yamada, is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167